DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The rejections under 35 U.S.C 103 are withdrawn in light of the amendments made in the reply of 4/26/2022.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 9-12, the prior art, alone or in combination, fails to teach or suggest step (B) decreasing the power supplied to the heating lamp…to reduce the heating object temperature ultimately below the first predetermined temperature, and after performing step (B), decreasing the power supplied to the LED.  In particular, the prior art does not wait until after the temperature has been reduced to below the first predetermined temperature to decrease the power to the second heater (equivalent to the LED) (see Ueshima Fig. 3, second heater is decreased after a period of maintained temperature T2, prior to temperature reduction).
Regarding claims 5-8 and 13-16, the prior art, alone or in combination, fails to teach or suggest a second control to reduce the heating object temperature ultimately below the first predetermined temperature, and a third control that decreases the power supplied to the LED after performing the second control.  In particular, the prior art does not wait until after the temperature has been reduced to below the first predetermined temperature to decrease the power to the second heater (equivalent to the LED) (see Ueshima Fig. 3, second heater is decreased after a period of maintained temperature T2, prior to temperature reduction).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896